For Release 7:00 am, July 23, 2010 Contact: Patrick Little President & CEO Teche Holding Company (337) 560-7151 Franklin, Louisiana N E W SR E L E A S E Teche Holding Company Earns $0.87 per Share for Third Quarter Record $2.49 for Fiscal Year to Date 2010 FRANKLIN, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended June 30, 2010, the third quarter of fiscal 2010. Earnings for the quarter ended June 30, 2010 amounted to $1.82 million, or $0.87 per diluted share, compared to $1.73 million, or $0.80 per diluted share, for the same quarter in fiscal 2009, an increase of $0.07 per diluted share, or 8.8%. Earnings for the nine month period ended June 30, 2010 amounted to $5.25 million, or a record $2.49 per diluted share, compared to $5.15 million, or $2.42 per diluted share, for the same period in fiscal 2009, an increase of $0.07 per diluted share, or 2.9%. “We continue to post solid quarterly earnings,” said Little.“As a result, nine months into our fiscal year, we continue to post record fiscal year to date earnings,” said Little.Teche posted record EPS for fiscal 2009. The Company reported the following key achievements: · Diluted EPS for the quarter remained strong at $0.87. · Net Charge Offs for the quarter amounted to 0.05% of average loans. · Tangible equity increased to 9.30% at June 30, 2010. · Tangible book value per share increased to a record $33.70. · The Bank’s total risk-based capital was a strong 13.30% at June 30, 2010. · Quarterly non interest income increased 2.9% to $4.2 million from $4.0 million in fiscal 2009. · Quarterly non interest expense decreased 4.0% to $7.9 million from $8.0 million in fiscal 2009. · SmartGrowth Loans in the past twelve months increased $4.0 million or 0.9%.SmartGrowth Loans now comprise 78.0% of all loans. · SmartGrowth Deposits in the past twelve months increased $21.7 million or 5.9%.SmartGrowth Deposits now comprise 67.9% of all deposits. · The Company paid a quarterly dividend of $0.355 per share compared to $0.35 per share for the quarter ended June 30, 2009, an increase of 1.4%. Page1 of15 Asset Quality Non-performing assets totaled $16.4 million, or 2.14% of total assets, at June 30, 2010, compared to $17.3 million, or 2.27% of total assets, at March 31, 2010, and $10.1million, or 1.3% of total assets, a year ago.Non-performing assets consist of non-accrual loans, accruing loans 90 days or more past due and other real estate owned. The oil spill resulting from the explosion of the Deepwater Horizon drilling rig has impacted area banks with significant credit exposure in the energy, tourism and fishing industries.As a result, the federal government has promulgated regulations to impose a moratorium on deepwater drilling in the Gulf of Mexico.Teche has no loans related to the beach vacation or fishing industries as of June 30, 2010.Teche has $30.6 million or 5.2% of its loan portfolio in direct energy related loans; however, none of Teche’s energy related loans are to companies that primarily service oil and gas drilling and production in deepwater.As a result, the Company has minimal exposure to deepwater activities affected by the U.S. Government’s moratorium on deepwater drilling in the Gulf of Mexico. The following table sets forth asset quality ratios for each of the past five quarters: Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Net Charge-offs/Average Loans 0.05% 0.07% 0.04% 0.22% 0.03% ALLL/NPLs 59.29% 52.18% 72.12% 95.44% 74.34% ALLL/NPAs 53.62% 47.76% 64.83% 74.85% 68.01% ALLL/Loans 1.48% 1.37% 1.29% 1.14% 1.10% Net Non-Accrual Loans/Loans 1.96% 2.05% 1.59% 1.02% 1.07% NPAs/Assets (Net of specific reserves) 1.87% 2.00% 1.58% 1.19% 1.27% Net charge-offs for the quarter were $323,000, or 0.05% of average loans, compared to $192,000 or 0.03% of average loans for the same period a year ago.For the last four quarters, net charge-offs were 0.38% of average loans. The following table sets forth the activity in the allowance for loan losses for each of the past 5 quarters. (in 000's) Jun ‘10 Mar ‘10 Dec '09 Sep '09 Jun '09 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ The Company recorded a loan loss provision during the quarter of $0.9 million.As a result the allowance for loan losses was 1.48% of total loans, or $8.8 million, at June 30, 2010 compared to 1.10% of total loans, or $6.8 million at June 30, 2009 and 1.37% of total loans, or $8.3 million at March 30, 2010. Page2 of15 Net Interest Income Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Interest Income $ Interest Expense Net Interest Income $ Net interest income for the three months ended June 30, 2010 amounted to $7.3 million compared to $7.5 million for the quarter ended June 30, 2009, a decrease of 2.9%, or $0.2 million primarily due to lower security and loan deposit balances along with an increase in rates on FHLB advances. Net Interest Margin and Spread Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Yield on Earning Assets 5.87% 5.99% 6.01% 6.01% 6.07% Cost of Interest Bearing Liabilities 1.93% 1.91% 1.99% 2.12% 2.22% Spread 3.94% 4.08% 4.02% 3.88% 3.85% Net Interest Margin 4.18% 4.29% 4.26% 4.14% 4.12% Net interest margin amounted to 4.18% for the three-month period ended June 30, 2010; compared to 4.12% for the three-months ended June 30, 2009.The increase was primarily due to lower deposit rates and balances offset by lower rates and balances on both loans and securities. Spread amounted to 3.94% for the three month period ended June 30, 2010, compared to 3.85% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 20 basis points from 6.07% to 5.87%, while average cost of funds decreased 29 basis points from 2.22% to 1.93%. Operating Revenue Operating revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.5 million, a decrease of 0.9% or $0.1 million, compared to $11.6 million for the same period in fiscal 2009. The table below reflects Teche’s operating revenues in millions over the past five quarters: Operating Revenue Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Net Interest Income $ Non Interest Income Operating Revenue $ Non Interest Income Non-interest income remained relatively stable at $4.2 million for the quarter compared to $4.0 million in the linked quarter and $4.0 million a year ago.This amounted to 2.17% of average assets for the quarter, compared to 2.08% for the linked quarter and 2.04% a year ago.Deposit fees comprised 92.0% of non-interest income for the quarter, compared to 90.2% for the linked quarter and 92.1% a year ago. Page3 of15 Non-interest income amounted to 36.2% of operating income for the quarter ended June 30, 2010, compared to 34.7% for the three months ended June 30, 2009 and to 34.7% for the linked quarter. For the quarter, interchange fees amounted to $630,000, compared to $575,000 for the linked quarter and $622,000 a year ago. The recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act (“FinReg”) regarding interchange fees contains a provision specifically exempting banks with assets under $10 billion in total assets from various aspects of the legislation, including the interchange fee provisions.“As we have stated, the new regulatory requirements are not expected to materially affect earnings at Teche,” said Little.“While the details of the regulations to be promulgated pursuant to FinReg are currently unknown, we expect to take a similarly pro-active approach to any new requirements,” said Little. Non Interest Expense For the quarter, non-interest expense was $7.9 million or 4.11% of average assets, compared to the linked quarter of $8.0 million or 4.20% of average assets, a decrease of 1.3%, primarily due to reductions in compensation and marketing expense.Compared to the same quarter in fiscal 2009, non-interest expense decreased slightly. Net Income Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Net Income $ Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. TangibleEquity % Net income increased by $124,000 despite lower net interest income, primarily due to higher non interest income and lower non interest expenses. Page4 of15 Since 2003, the Company has increased dividends for seven consecutive years and on June 30, 2010 paid a $0.355 per share quarterly dividend, its sixtieth consecutive.Based on the closing price of the Company’s common stock on June 30, 2010 of $28.10, the annualized dividend yield was 5.1%. Capital Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 Stockholders’ Equity $ Ratio of Equity to Assets % Tangible Equity Ratio (2) % Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ The tangible equity ratio increased to 9.30%, compared to 8.44% a year ago, primarily due to earnings.Tangible book value per common share increased to $33.70, from $31.67 a year ago, an increase of $2.03, or 6.4%, primarily due to earnings. Loan Growth Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Three Month Period.Gross loans receivable decreased to $597.7 million at June 30, 2010, from $600.5 million at March 31, 2010, a linked quarter decrease of $2.8 million, or 0.5%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $466.1 million, or 78.0% of total loans at June 30, 2010, compared to $467.0 million, or 77.8% at March 31, 2010. Commercial loan balances at June 30, 2010 amounted to $212.8 million, compared to $212.5 million at March 31, 2010, a three month increase of $0.3 million or 0.1%.Consumer loan balances at June 30, 2010 amounted to $110.9 million, compared to $110.4 million at March 31, 2010, a linked quarter increase of $0.4 million, or 0.4%. Twelve Month Period. Gross loans receivable decreased to $597.7 million at June 30, 2010 from $618.8 million at June 30, 2009 a twelve month decrease of $21.1 million, or 3.4% primarily due to the sale, in 2009, of $26 million in fixed rate mortgage loans, $5 million of which were SmartMortgages.SmartGrowth Loans increased to $466.1 million at June 30, 2010, from $462.0 million at June 30, 2009, a twelve month increase of $4.0 million, or 0.9%. Commercial loan balances at June 30, 2010 amounted to $212.8 million, compared to $209.1 million at June 30, 2009 a twelve month increase of $3.7 million, or 1.8%.Consumer loan balances at June 30, 2010 amounted to $110.9 million, a twelve month increase of $4.3 million, or 4.0%.Commercial loan balances totaling about $52.2 million had average floor interest rates of approximately 4.25% at June 30, 2010. Deposits Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Jun '09 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ “Our SmartGrowth deposits increased over the past year and our cost of interest bearing liabilities decreased by 29 basis points,” said Little. Three Month Growth.Total deposits decreased to $578.1 million at June 30, 2010, from $586.7 million at March 31, 2010, a linked quarter decrease of $8.6 million or 1.5%. Total SmartGrowth Deposits decreased $2.6 million to $392.6 million or 0.6% at June 30, 2010, from $395.2 million at March 31, 2010. Checking account balances at June 30, 2010 decreased $7.8 million, or 4.4%, to $169.4 million from $177.2 million at March 31, 2010. Twelve Month Growth. Total deposits decreased to $578.1 million at June 30, 2010, from $605.4 million at June 30, 2009, a twelve month decrease of $27.3 million, or 4.5% primarily due to reductions in total time deposit balances, especially from June 2009 to December 2009, concurrent with the sale of loans, described above.Total SmartGrowth Deposits grew $21.7 million, or 5.9% from $370.8 million at June 30, 2009. SmartGrowth Deposits amounted to 67.9% of total deposits as of June 30, 2010 compared to 61.3% at June 30, 2009. Checking account balances at June 30, 2010 increased 0.4% or $0.6 million in the past 12 months. Checking account balances now account for 29.3% of total deposits compared to 27.9% at June 30, 2009. Page5 of15 Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $765 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page6 of15 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) Franklin, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Jun. Mar. Dec. Sep. Jun. Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Gain on Securities and Sale of Loans Gain on Securities (8 ) Gain on Sale of Loans 7 Income Taxes Net Income (loss) $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 5 5 7 7 7 Net Income, as adjusted $ Page7 of15 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) Franklin, LA Statements of Income (UNAUDITED) FISCAL YEAR TO DATE (NINE MONTHS) ENDED June June $Change %Change Interest Income $ $ $ ) -6.5 % Interest Expense ) -24.6 % Net Interest Income % Provision for Loan Losses % Net Interest Income after Provision for Loan Losses ) -2.6 % Non Interest Income 19 % Non Interest Expense 20 % Income Before Gain on Securities and Sale of Loans ) -6.0 % Gain(Loss) on Securities ) ) % Gain(Loss) on Sale of Loans 7 7 NA Income Taxes % Net Income (loss) $ $ $ % Selected Financial Data Dividends Declared Per Share $ $ $ % Basic Earnings Per Common Share $ $ $ % Diluted Earnings Per Common Share $ $ $ % Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % % -0.20
